       Case 5:19-cv-00293-JM Document 11 Filed 09/13/19 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS



JACK GORDON GREENE                                            PLAINTIFF


v.                     CASE NO. 5:19-CV-00293-JM


WENDY KELLEY                                                DEFENDANT


             MOTION TO BE RELIEVED AS COUNSEL
     For his Motion to be Relieved as Counsel, Gary Sullivan states:

     1. This matter was removed to this Court from the Circuit Court

       of Jefferson County, Arkansas. Dkt. 1.

     2. The state action was filed in 2017 and the undersigned, in his

       then-capacity as an assistant attorney general, entered his

       appearance therein as counsel for Defendant.

     3. Undersigned is now the Managing Attorney for the Arkansas

       Secretary of State’s Office.

     4. Defendant continues to be represented by attorneys in the

       Arkansas Attorney General’s Office.

     5. Undersigned should be relieved as counsel herein.
        Case 5:19-cv-00293-JM Document 11 Filed 09/13/19 Page 2 of 2




     Wherefore, Gary L. Sullivan prays that he be relieved as counsel

herein and that he be relieved of all further obligations to represent the

Defendant in this matter.

                                   Respectfully submitted,

                                   Gary L. Sullivan
                                   Managing Attorney
                                   Arkansas Secretary of State’s Office
                                   500 Woodlane Street, Suite 256
                                   Little Rock, AR 72201
                                   Phone: (501) 682-3401
                                   Fax: (501) 682-1213
                                   gary.sullivan@sos.arkansas.gov




                                     1
